DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  04/08/2022, 08/23/2021 and 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	Claim 25 claims a computer-readable storage medium, however, the specification does not positively limit the computer-readable storage medium to be statutory subject matter (see paragraph 298 of the specification).  Therefore, claim 25 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
 	
An amendment to these claims adding --non-transitory-- before “computer-readable storage medium” would overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaal et al (US Pat. Pub. No. 2014/0010131).

Regarding claim 1, Gaal et al discloses a wireless communication method, comprising: receiving, by a terminal device (fig. 8 [804, UE]), an energy-saving signal sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the energy-saving signal is configured to indicate first configuration information of a signal used for synchronization (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and receiving, by the terminal device, the signal used for synchronization based on the first configuration information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 2, Gaal et al discloses the energy-saving signal is further configured to indicate whether there exists a paging message for the terminal device; or the energy-saving signal is further configured to indicate whether the terminal device enters an active state from a dormant state (see paragraph 92).
Regarding claim 3, Gaal et al discloses the receiving, by the terminal device, the signal used for synchronization based on the first configuration information comprises: when the energy-saving signal is further configured to indicate that there exists the paging message for the terminal device, receiving, by the terminal device, the signal used for synchronization based on the first configuration information; or when the energy-saving signal is further configured to indicate that the terminal device enters an active state from a dormant state, receiving, by the terminal device, the signal used for synchronization based on the first configuration information (see paragraph 92).
Regarding claim 4, Gaal et al discloses the first configuration information comprises at least one of the following signals used for synchronization: time domain resource information, density information, subcarrier information, bandwidth information, a transmission period, time offset information and time position information (see paragraph 97).
Regarding claim 5, Gaal et al discloses the time domain resource information of the signal used for synchronization is configured to indicate a plurality of symbol sets occupied by the signal used for synchronization in a single slot and/or a slot occupied by the signal used for synchronization (see paragraph 97).
Regarding claim 8, Gaal et al discloses configuration information of the signal used for synchronization comprises the first configuration information and second configuration information, and the second configuration information is configured to indicate all or part of configuration information not comprised in the first configuration information in the configuration information of the signal used for synchronization; and the method further comprises: receiving, by the terminal device, higher layer signaling of the network device, wherein the higher layer signaling is configured to indicate the second configuration information; wherein the receiving, by the terminal device, the signal used for synchronization based on the first configuration information comprises: receiving, by the terminal device, the signal used for synchronization based on the first configuration information and the second configuration information (see paragraph 86).
Regarding claim 9, Gaal et al discloses the wireless communication method is used for time-frequency synchronization for the terminal device in an idle state (see paragraph 97).
Regarding claim 10, Gaal et al discloses a wireless communication method, comprising: receiving, by a terminal device, indication information sent by a network device, wherein the indication information is configured to indicate a plurality of symbol sets occupied by a signal used for synchronization in a single slot (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message); and receiving, by the terminal device, the signal used for synchronization based on the indication information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 11, Gaal et al discloses a wireless communication method, comprising: receiving, by a terminal device, a broadcast message sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the broadcast message is configured to indicate configuration information of a tracking reference signal (TRS) or an enhanced tracking reference signal (eTRS) (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and receiving, by the terminal device, the TRS or the eTRS based on the configuration information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 12, Gaal et al discloses a wireless communication method, comprising: receiving, by a terminal device, a signal used for synchronization sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the signal used for synchronization occupies a plurality of symbol sets in a single slot (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and performing, by the terminal device, time-frequency synchronization based on the received signal used for synchronization (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 13, Gaal et al discloses a terminal device comprising: a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: receive an energy-saving signal sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the energy-saving signal is configured to indicate first configuration information of a signal used for synchronization (see paragraphs 92 and 99 defines message may corresponds to one or more signals) and receive the signal used for synchronization based on the first configuration information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 14-17 and 20-21, see above rejection claim 2-5 and 8-9.
Regarding claim 22, Gaal et al discloses a terminal device, comprising: a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: receive indication information sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the indication information is configured to indicate a plurality of symbol sets occupied by a signal used for synchronization in a single slot (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and receive the signal used for synchronization based on the indication information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 23, Gaal et al discloses a terminal device, comprising: a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: receive a broadcast message sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the broadcast message is configured to indicate configuration information of a tracking reference signal (TRS) or an enhanced tracking reference signal (eTRS) (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and receive the TRS or the eTRS based on the configuration information (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 24, Gaal et al discloses a terminal device, comprising: a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: receive a signal used for synchronization sent by a network device (see paragraph 94 and fig. 8 [818] UE receiving a wake-up message), wherein the signal used for synchronization occupies a plurality of symbol sets in a single slot (see paragraphs 92 and 99 defines message may corresponds to one or more signals); and perform time-frequency synchronization based on the received signal used for synchronization (see paragraph 97 UE receives signal based on the wake-up signals).
Regarding claim 25, Gaal et al discloses a computer-readable storage medium, configured to store a computer program that enables a computer to execute the method according to claim 1 (see above rejection claim 1).Term

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Pat. Pub. No. 2014/0010131) in view of Mediatek Inc: “summary of TRS remaining details” 3GPP Draft; R1-172419.

Regarding claim 6 and 18, Gaal et al fails to explicitly disclose wherein when the wireless communication method is used for communication below 6 GHZ, the plurality of symbol sets comprise at least two of the following symbol sets: l∈{4,8}, l∈{5,9} and l∈{6,10}; or when the wireless communication method is used for communication above 6 GHZ, the plurality of symbol sets comprise at least two of the following symbol sets: l∈{4,8}, l∈{5,9}, l∈{6,10}, l∈{0,4}, l∈{1,5}, l∈{2,6}, l∈{3,7}, l∈{7,11}, l∈{8,12} and l∈{9,13}.  However, in the same field of endeavor, Mediatek discloses wherein when the wireless communication method is used for communication below 6 GHZ, the plurality of symbol sets comprise at least two of the following symbol sets: l∈{4,8}, l∈{5,9} and l∈{6,10}; or when the wireless communication method is used for communication above 6 GHZ, the plurality of symbol sets comprise at least two of the following symbol sets: l∈{4,8}, l∈{5,9}, l∈{6,10}, l∈{0,4}, l∈{1,5}, l∈{2,6}, l∈{3,7}, l∈{7,11}, l∈{8,12} and l∈{9,13} (see at least page 6 [item 2.6, potential down-selection for TRS symbol position]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Mediatek into the system of Gaal et al for purpose of RRC signaling to configure TRS.
Claims 7 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al (US Pat. Pub. No. 2014/0010131) in view of Wilhelmsson et al (WO 2018/108265).

Regarding claim 7 and 19, Gaal et al fails to explicitly disclose wherein the energy-saving signal indicates the first configuration information through a comprised sequence and/or an occupied resource; wherein different sequences and/or occupied resources indicate different configuration information of the signal used for synchronization.  However, in the same field of endeavor, Wilhelmsson et al discloses wherein the energy-saving signal indicates the first configuration information through a comprised sequence and/or an occupied resource; wherein different sequences and/or occupied resources indicate different configuration information of the signal used for synchronization (see at least page 11 [lines 25-28]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wilhelmsson et al into the system of Gaal et al for purpose of identifying that the UE is still synchronized with the current cell; improves wake-up signaling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Rosa et al (US Pat. Pub. No. 2015/0009898) directed toward configuration of carrier related reference signal transmission.
Bhattad et al (US Pat. No. 10,904,845) directed toward synchronization channel for a wake-up receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642